Name: 91/91/EEC: Commission Decision of 6 February 1991 on the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  management;  industrial structures and policy;  mechanical engineering
 Date Published: 1991-02-23

 Avis juridique important|31991D009191/91/EEC: Commission Decision of 6 February 1991 on the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (only the Spanish text is authentic) Official Journal L 050 , 23/02/1991 P. 0024 - 0024COMMISSION DECISION of 6 February 1991 on the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the Spanish text is authentic) (91/91/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2506/88 of 6 July 1988 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (1), and in particular Article 3 (2) thereof, Whereas Article 3 (2) stipulates that the Community programme is to apply to the areas which satisfy the criteria laid down in Article 3 (1) (a) or (b); Whereas the Member State concerned is required to propose the areas in which the Community programme can be applied; whereas the Kingdom of Spain submitted to the Commission a proposal concerning the provinces of La CoruÃ ±a and Pontevedra in the Autonomous Community of Galicia and the province of Vizcaya in the Autonomous Community of the Basque Country; Whereas these areas satisfy the criteria laid down, HAS ADOPTED THIS DECISION: Article 1 The provinces of La CoruÃ ±a and Pontevedra in the Autonomous Community of Galicia and the province of Vizcaya in the Autonomous Community of the Basque Country satisfy the criteria laid down in Article 3 (1) (a) or (b) of Regulation (EEC) No 2506/88. The Community programme instituted by the said Regulation shall therefore be applicable to these areas. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 6 February 1991. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 225, 15. 8. 1988, p. 24.